EXHIBIT 10.7




BOSTON SCIENTIFIC CORPORATION


RESTRICTED STOCK AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the “Grant
Date”), is between Boston Scientific Corporation, a Delaware corporation (the
“Company”), and the person whose name appears on the Signature Page of this
Agreement (the “Participant”), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company’s 2011 Long Term Incentive Plan, as amended from time to
time (the “Plan”).


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant that number of shares set forth on the Signature Page of this
Agreement (the “Restricted Stock”) of the Company’s Stock, subject to the
restrictions set forth below. This award is granted pursuant to and is subject
to the terms and conditions of this Agreement and the provisions of the Plan.
The Participant hereby accepts the award of the Restricted Stock.


2.    Restrictions on Shares of Stock. Shares of Restricted Stock awarded
hereunder shall be subject to the forfeiture restrictions described in Section 5
hereof and the limits on transferability described in Section 12 below.


3.    Lapse of Restrictions. Except as otherwise provided in Section 5 hereof
(relating to a Separation From Service (as defined in the Boston Scientific
Corporation Non-Employee Director Deferred Compensation Plan, as may be amended
from time to time (the “Director Deferred Compensation Plan”)) and Section 6
hereof (relating to a Change in Control of the Company), shares of Restricted
Stock awarded hereunder shall become free of the forfeiture restrictions
described in Section 5 hereof on the last day of the Participant’s current term
as a non-employee director of the Company.


4.    Participant’s Rights in Restricted Stock. The shares of Restricted Stock
awarded hereunder shall be evidenced in the manner as the Company may determine.
Any shares issued shall be registered in the name of the Participant and any
certificates representing those shares may be held by the Company and not be
delivered to the Participant until the lapse of all forfeiture restrictions with
respect to the shares. The Participant agrees to deliver a stock power, endorsed
in blank, relating to the shares of Restricted Stock awarded hereunder, if so
requested by the Company. During the period that shares of Restricted Stock are
subject to forfeiture (subject, however, to Section 12 of this Agreement
relating to limits on transferability), the Participant will have all the rights
of a stockholder of the Company with respect to the shares, including the right
to receive dividends and the right to vote the shares.


5.    Separation From Service. If the Participant experiences a Separation From
Service (as defined in the Director Deferred Compensation Plan) from the Company
for any reason other than for cause (as defined in Section 4.a(4)(C) of the
Plan) prior to the end of the Participant’s current term as a non-employee
director of the Company, any shares of Restricted Stock awarded hereunder that
remain subject to forfeiture shall be free of restrictions pro rata based on the
number of months of service completed by the Participant (rounded up to the
nearest whole month) prior to such Separation From Service, and the remainder of
such shares shall be immediately and automatically forfeited to the Company. If
the Participant experiences a Separation From Service from the Company for cause
(as defined in Section 4.a(4)(C) of the Plan), any shares of Restricted Stock
awarded hereunder that have not been delivered to the Participant shall be
immediately and automatically forfeited to the Company.


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7






6.    Change in Control of the Company. In the event of a Change in Control of
the Company, any shares of Restricted Stock awarded hereunder that remain
subject to forfeiture shall immediately be free of restrictions.


7.    Consideration for Restricted Stock. The shares of Restricted Stock are
being issued for no cash consideration.


8.    Legend on Certificate. The certificates representing the shares of
Restricted Stock awarded hereunder, if delivered to the Participant prior to the
lapse of the forfeiture restrictions, shall bear a legend substantially in the
following form:


The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Boston Scientific Corporation Long-Term Incentive Plan and a Restricted Stock
Award Agreement entered into between the registered owner and Boston Scientific
Corporation. Copies of the Plan and Agreement are on file in the offices of
Boston Scientific Corporation at 300 Boston Scientific Way, Marlborough, MA
01752, USA.


In addition, certificates representing shares of Restricted Stock shall also
bear an Affiliate Legend.


9.    Delivery of Stock. The Company shall not be obligated to deliver any
shares of Restricted Stock awarded hereunder until (i) all federal and state
laws and regulations as the Company may deem applicable have been complied with,
and (ii) all other legal matters in connection with the issuance and delivery of
such shares have been approved by the Company’s legal department.


10.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
shares of Restricted Stock awarded hereunder, including, without limitation, the
payment of any applicable withholding, Self-Employment Contributions Act of
1954, as amended, and similar taxes or obligations. If the Participant elects
pursuant to Code Section 83(b) to recognize taxable income in connection with
the award of Restricted Stock pursuant to this Agreement, the Participant must
notify the U.S. Internal Revenue Service (with a copy to the Company) of such
election in writing within thirty (30) days of the Grant Date and must pay in
cash to the Company the amount of withholding and other tax obligations
associated with the election or make other arrangements satisfactory to the
Company for the payment thereof. The Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock award, and (b) does not commit to structure
the terms of the award to reduce or eliminate the Participant’s liability for
Tax-Related Items.


The Company shall have the right and is hereby authorized to withhold
Tax-Related Items required by law to be withheld with respect to the shares of
Restricted Stock awarded hereunder from any compensation or other amount owing
to the Participant, as may be necessary in the opinion of the Company to satisfy
all such Tax-Related Items, requirements and withholding obligations. The
Participant agrees to indemnify the Company and its Affiliates against any and
all liabilities, damages, costs and expenses that the Company and its Affiliates
may hereafter incur, suffer or be required to pay with respect to the payment or
withholding of any Tax-Related Items.




-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7




11.    Investment Intent. The Participant acknowledges that the acquisition of
the Restricted Stock is for investment purposes without a view to distribution
thereof.


12.    Limits on Transferability. Until the restrictions imposed upon the
Restricted Stock by this Agreement lapse in accordance with the terms of this
Agreement and any applicable Addendum or by action of the Administrator, the
shares of Restricted Stock awarded and accepted hereby are not transferable and
shall not be sold, transferred, assigned, pledged, gifted, hypothecated or
otherwise disposed of or encumbered by the Participant. Transfers of shares of
Stock by the Participant are subject to the Company’s Stock Trading Policy and
any applicable laws, rules and regulations.


13.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees to repatriate all
payments attributable to the shares of Restricted Stock and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Stock acquired pursuant to the award) in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence. In addition, the Participant agrees to take
any and all actions, and consent to any and all actions taken by the Company, as
may be required to allow the Company to comply with local laws, rules and
regulations in the Participant’s country of residence. Finally, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence.


14.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


The Participant understands that the Company may hold certain personal
information about the Participant, including (but not limited to) the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), nationality, job title, any shares of Stock or
directorships held in the Company, and details of all shares of Restricted Stock
awarded to the Participant or any other entitlements to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”) for the purpose of implementing, managing and administering the Plan.


The Participant understands that Data may be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan, including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any
successor or any other third party that the Company or E*TRADE (or its
successor) may engage to assist with the administration of the Plan from time to
time. The Participant understands the recipients of the Data may be located in
the Participant’s country, in the United States or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s Vice President, Total Rewards.


The Participant authorizes the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7




other third party with whom the Participant may elect to deposit any shares of
Stock acquired under the Plan. The Participant understands that the Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Vice President, Total Rewards. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later revokes his or her consent, the Participant’s service with the Company
will not be adversely affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant the
Participant shares of Restricted Stock or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Company’s Vice President, Total
Rewards.


Finally, upon request of the Company, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company) to the Company that the Company may deem necessary
to obtain from the Participant for the purpose of administering the
Participant’s participation in the Plan in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Company.


15.    Nature of Grant. By participating in the Plan, the Participant
acknowledges, understands and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)    the grant of shares of Restricted Stock is voluntary and occasional and
does not create any contractual or other right to receive future grants or
benefits in lieu of shares of Restricted Stock, even if shares of Restricted
Stock have been granted in the past;


(c)    all decisions with respect to future grants of shares of Restricted
Stock, if any, will be at the sole discretion of the Administrator;


(d)    the grant of the shares of Restricted Stock and the Participant’s
participation in the Plan shall not be interpreted to form a contractual or
other relationship with the Company or its Affiliates; further, the award of
shares of Restricted Stock hereunder shall not confer upon the Participant any
right to continued service as a director of the Company and this Agreement shall
not be construed in any way to limit the rights of the Company or its
shareholders pursuant to the organizational documents of the Company and
applicable law;


(e)    the Participant is voluntarily participating in the Plan;


(f)    the future value of the shares of Restricted Stock is unknown,
indeterminable and cannot be predicted with certainty;




-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7




(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the shares of Restricted Stock resulting from the termination of
the service relationship; and


(h)    the following provisions apply only if the Participant is resident
outside the United States: (A) the shares of Restricted Stock, and the income
and value of same are not part of normal or expected compensation for any
purpose; and (B) the Company shall not be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the U.S. dollar that
may affect the value of the shares of Restricted Stock or of any amount due to
the Participant upon lapse of restrictions on the Restricted Stock or the
subsequent sale of any shares of Stock acquired.


16.    Not a Public Offering. If the Participant is resident outside the United
States, the grant of Restricted Stock under the Plan is not intended to be a
public offering of securities in the Participant’s country of residence. The
Company has not submitted any registration statement, prospectus or other
filings to securities authorities outside the United States unless otherwise
required under local law, and the grant of Restricted Stock is not subject to
the supervision of securities authorities outside the United States.


17.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s or his or her broker’s country
of residence or where the shares of Stock are listed, the Participant may be
subject to insider trading restrictions and/or market abuse laws that may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
shares of Stock, rights to those shares of Stock or rights linked to the value
of shares (e.g., phantom awards, futures) during such times the Participant is
considered to have “inside information” regarding the Company, as defined in the
laws or regulations in the Participant’s country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed insider information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Participant acknowledges that it is the Participant’s responsibility
to comply with any restrictions and is advised to speak to the Participant’s
personal advisor on this matter.


18.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of the shares of Stock. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
the Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Restricted Stock and the
Plan. The Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors before taking any action related to
the Plan.


19.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Restricted Stock and
participation in the Plan or future grants of Restricted Stock that may be
granted under the Plan, by electronic means unless otherwise prohibited by local
law. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.
    
20.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7




pursuant to the Restricted Stock, be drawn up in English. If the Participant has
received this Agreement and any applicable Addendum, the Plan or any other
documents related to the Restricted Stock translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


21.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Restricted Stock shall be subject to any special terms and
conditions for the Participant’s country of residence as are forth in an
applicable addendum to the Agreement, if any (the “Addendum”). Further, if the
Participant transfers residence to another country reflected in an Addendum to
the Agreement, the special terms and conditions for such country will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the Restricted Stock or the Plan (or the Company
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Participant’s transfer of residence). Any applicable Addendum
shall constitute part of this Agreement.


22.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Restricted Stock, any shares of Stock acquired
pursuant to the Restricted Stock and the Participant’s participation in the Plan
to the extent the Administrator determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Restricted Stock or the Plan. Such requirements may include (but are not
limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.


23.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


24.    Award Subject to the Plan; Conflicts. The award of Restricted Stock
granted pursuant to this Agreement and any applicable Addendum is subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated herein by reference. This Agreement contains terms
and provisions established by the Administrator specifically for the grant
described herein. Unless the Administrator has exercised its authority under the
Plan to establish specific terms of an Award, the terms of the Plan shall
govern. Subject to the limitations set forth in the Plan, the Administrator
retains the right to alter or modify the award of Restricted Stock granted
pursuant to this Agreement as the Administrator may determine are in the best
interests of the Company. The Participant hereby accepts the award of Restricted
Stock subject to all the terms and provisions of the Plan and this Agreement and
agrees that all decisions under, and interpretations of, the Plan and this
Agreement by the Administrator, Committee or the Board shall be final, binding
and conclusive upon the Participant and the Participant’s heirs and legal
representatives.


25.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For the purpose of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of The Commonwealth of Massachusetts and agree that such litigation
shall be conducted in the state courts of Massachusetts or the federal courts of
the United States for the District of Massachusetts.


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7






26.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


27.    Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


28.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


29.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]


-Rev. 1.2019



--------------------------------------------------------------------------------

EXHIBIT 10.7




IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.






PLAN: 2011 LONG TERM INCENTIVE PLAN
Number of Shares: %%TOTAL_SHARES_GRANTED%-%


BOSTON SCIENTIFIC CORPORATION


mmsig2019a04.gif [mmsig2019a04.gif]




Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via electronic signature    


BY ELECTRONICALLY ACCEPTING THE AWARD, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THIS AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND ANY ADDENDUM; (iii) THE PARTICIPANT HAS REVIEWED THE
PLAN, THE AGREEMENT AND ANY ADDENDUM IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY
TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE AGREEMENT AND ANY ADDENDUM;
(iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A
COPY OF THE U.S. PROSPECTUS FOR THE PLAN; AND (v) THE PARTICIPANT HEREBY AGREES
TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF
THE ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN, THE AGREEMENT AND
ANY ADDENDUM.






-Rev. 1.2019

